Smith, J.
(specially concurring).
I concur in the reversal of the judgment rendered in the court below upon the grounds set forth in the opinion in chief, but I do not entertain the doubts expressed by my Brother Cook as to whether or not the indictment charges an attempt to commit the crime of rape. I am aware that, in cases involving attempts to commit those crimes in which the assault is usually one of the elements thereof, some courts have drawn a distinction between an attempt to commit the crime and assault with intent to commit it. But this distinction, if such it can be, in fact really amounts simply to this: That an attempt to com*158mit the crime does not necessarily include an assault, while an assault with intent to commit a crime always constitutes an attempt to commit such crime. In rape, if the female, although under the age of consent, in fact does consent to the intercourse, the man may still be guilty of an attempt to commit rape; but no element of assault would be present, for the reason that this element is destroyed by the consent of the female.
My mind is unable to grasp the conception of a felonious assault upon a female with intent to have sexual intercourse with her, forcibly and against her will, not being always an attempt to commit rape. In the language of Mr. Bishop, in his work on Statutory Crimes (section 496), “the common form of attempt to commit the ordinary rape is by an assault with such intent. ’ ’ The confusion in the books upon this subject is more apparent than real, and grows out of the fact that an assault with intent is a particular kind of attempt, and in dealing with those attempts, usually committed by means of assault, judges, text-writers, and legislators have frequently used the specific language “assault with intent,” etc., instead of referring to them generally as attempts. This is particularly noticeable in the works of Mr. Bishop, wherein it is manifest that he considers an assault with intent as constituting an attempt. 1 Bishop’s New Criminal Law (8th Ed.), 731; Bishop on Statutory Crimes (3d Ed.), 492 to 496, inclusive. In 1 McClain on Criminal Law, sec. 265, it is said that “the various assaults with felonious intent are examples of the different attempts in which the intent gives color to the acts, rendering it punishable on account of the evil involved in the intent.” See, also, 23 Am. & Eng. Ency. Law (2d Ed.), 868; 17 Ency. Pleading & Prac. 662; 33 Cyc. 1446; Johnson v. State, 14 Ga. 55; Cunningham v. Commonwealth, 88 Va. 37, 13 S. E. 309; People v. Christian, 101 Cal. 471, 35 Pac. 1043; People v. Lee Kong, 95 Cal. 666, 30 Pac. 800,17 L. R. A. 626, 29 Am. St. Rep. 165; Rookey v. State, 70 Conn. 104, 38 Atl. 911.
*159I am also aware of the rule that, in an indictment charging an attempt to commit a crime, the overt act manifesting the intent must he alleged; lout this rule was here complied with. The overt act alleged is an assault, and it was not necessary to allege the manner in which the assault was committed. Cunningham v. Commonwealth, 88 Va. 37, 13 S. E. 309. It seems to me, however, that this whole matter is covered by the case of Green v. State, 23 Miss. 509. In that case the appellant was indicted under a statute which provided that if ‘ ‘ any slave shall attempt to commit a rape,” etc., and the indictment alleged that he “with force and arms in the county aforesaid, in and upon one Eliza Conely (being then and there a free white woman), feloniously did make an assault, and her, the said Eliza Conely, then and there feloniously did attempt to ravish and carnally know by force and against her will, and in said attempt did forcibly choke- and throw down the said Eliza Conely.” One of the objections raised to this indictment was that the addition of the words “and in said attempt did forcibly choke and throw down the said,” etc., made it either bad for duplicity, or one for assault and battery only. In responding to this objection the court said: “It must be perceived by a bare inspection that there are not two-distinct and separate offenses charged herein. The last allegation, which is made the point of attack, is evidently nothing more than a description, somewhat more minute, of the manner of the assault, before averred to have been made. By no rule of construction can this allegation be held to charge an assault and battery distinct from the previously alleged attempt at rape. For if, separated from this allegation, it conveys no meaning whatever, as it stands in the indictment, it forms no part of the description of the offense, and was with propriety treated as surplusage by the court.” In so holding, the court necessarily assumed that the indictment was sufficient to charge the crime of attempt, and necessarily de*160cided that it was not necessary to allege the manner in which the assault was committed. It is true that in that case the allegation in effect was that the assault was made in the attempt to commit rape, while in the case at bar the allegation is that it was committed with intent to commit rape; but there can be no difference in the meaning of the two allegations. This was expressly so held in Johnson v. State, 14 Ga. 55.
The Texas cases cited by my Brother Cook are not in conflict with the views herein expressed and illustrate the fact that an assault with intent is simply a particular kind of attempt. All that the court decided in those cases was that there can be no conviction of an assault with intent to rape in the absence of force or attempted force. In this holding I fully concur, for that simply means that in prosecutions for attempts the overt act must be proven as laid in the indictment, and, when the overt act alleged is an assault, such assault must be proven.